 



Exhibit 10.2
BEAM SHARING AGREEMENT
     THIS BEAM SHARING AGREEMENT is dated as of the 11th day of January, 2008 by
and between ViaSat, Inc., a corporation organized and existing under the laws of
the State of Delaware (“ViaSat”) and Loral Space & Communications, Inc., a
corporation organized and existing under the laws of the State of Delaware
(“Loral”).
     WHEREAS, ViaSat and Space Systems/Loral, Inc., a Delaware corporation and
an indirect, wholly-owned subsidiary of Loral (“SS/L”) have entered into a
Contract, dated as of January 7, 2008, for the construction, testing and
purchase of the ViaSat-1 satellite (such contract, as may be amended, modified
or supplemented from time to time, the “Satellite Contract”), and Loral and SS/L
have entered into a Loral Payload Agreement, of even date herewith (such
agreement, as may be amended, modified or supplemented from time to time, the
“Loral Payload Agreement”), with respect to the Loral Payload, as hereinafter
defined.
     WHEREAS, the Parties desire to create an arrangement between ViaSat and
Loral for such ViaSat-1 satellite (the “Satellite”);
     WHEREAS, SS/L has consented to the arrangement contemplated hereby, and the
Satellite Contract and the Loral Payload Agreement contemplate the simultaneous
transfer of title to and risk of loss of the Satellite to ViaSat and Loral, as
their respective interests therein shall appear;
     WHEREAS, Loral and Telesat Canada, a Canadian corporation (“Telesat”) are
entering into a separate agreement, dated today’s date (such agreement, as may
be amended, modified or supplemented from time to time, the “Option Agreement”),
pursuant to which Telesat will have the option to assume and succeed to the
rights and obligations of Loral hereunder, and for and in consideration of which
Telesat is entering into the TT&C Agreement, dated today, with ViaSat

 



--------------------------------------------------------------------------------



 



and Loral pursuant to which Telesat will provide TT&C services with respect to
the Satellite and payments will be made to Loral, and the Cooperation Agreement,
dated today, with ViaSat and Loral pursuant to which Telesat will make the
orbital location at 115 degrees W.L. available to the Satellite and its
replacement satellites.
     WHEREAS, SS/L and ViaSat will allow Loral and its assignees reasonable
access to the Satellite during the construction and testing thereof; and
     WHEREAS, ViaSat and Loral desire to set forth in this Agreement the
detailed terms and conditions of their agreement with regard to the arrangement
for the Loral Payload and such other matters as set forth herein.
     NOW, THEREFORE, in consideration of the premises and of the mutual
representations, warranties, covenants and agreements hereinafter contained, the
Parties hereby agree as follows:
ARTICLE 1
INTERPRETATION
1.1. Words and expressions used in this Agreement shall have the meanings set
out in Schedule 1, unless the context requires otherwise.
1.2. The Schedules and Annexes to this Agreement shall form part of this
Agreement.
ARTICLE 2
OWNERSHIP OF THE SATELLITE
2.1. Ownership, Title, and Operation. Loral shall exclusively own and operate
the Canadian Satellite payload (defined in Section 2.1B of the Satellite
Contract as the “Canadian Beams”) which will have, as a  minimum, a capacity
equal to 15% of the satellite’s Baseline Capacity (excluding Additional Beams)
(subject to ViaSat’s right to complete the design and configuration of the
Satellite in accordance with Section 2.1(B) of the Satellite Contract and
Section 2.2.1

- 2 -



--------------------------------------------------------------------------------



 



below), and described in the Loral Payload Agreement (the “Loral Payload”) and
ViaSat shall exclusively own and operate the remainder of the Satellite payload
(defined as the US Beams and Additional Beams, if any, in Section 2.1B of the
Satellite Contract) (the “ViaSat Payload”) and all the elements of the Satellite
that are common to and/or shared by the ViaSat Payload and the Loral Payload
(the “Common Elements”). Loral shall maintain a license to the Deliverable Items
related to the Loral Payload in accordance with the Loral Payload Agreement.
ViaSat shall maintain a license to the Deliverable Items related to the ViaSat
Payload and Common Elements in accordance with the Satellite Contract; provided,
that, ViaSat hereby grants to Loral a sublicense (and will provide a copy to
Loral) with respect to the Deliverable Items related to the Common Elements in
accordance with its rights to provide sublicenses under the Satellite Contract
(provided that this sublicense shall not be considered a license to Loral to
Purchaser Intellectual Property as such term is defined in the Satellite
Contract). Subject to Sections 2.2, 2.3.3 and 2.3.4, ViaSat will make all
operational decisions affecting the Common Elements in a fair and evenhanded
manner, having due regard to its interests and the interests of Loral in the
health and functionality of the Satellite and with prior notice to and
consultation with Loral in the event of any such decision that is likely to
affect the Loral Payload. Each Party may grant security interests in and
otherwise encumber its portion of the Satellite and the Deliverable Items only
in accordance with Section 13.1. As ViaSat is the owner of the Common Elements,
in order to provide Loral with access to, and use of, the Loral Payload in the
event ViaSat or any permitted successor fails to operate or contract for the
operation of the Satellite bus, ViaSat grants to Loral with effect only upon
such failure a non-exclusive license to access and operate the Satellite bus.  
Upon the written request of Loral, ViaSat will acknowledge in favour of a third
party the existence and terms of such non-exclusive license.

- 3 -



--------------------------------------------------------------------------------



 



2.2. Satellite Oversight
     2.2.1 ViaSat may make changes in the design of the Common Elements (subject
to this Section 2.2.1 and Section 2.2.2 below) and either Party may at any time
and from time to time make changes in the design of its payload, provided that
in each case such changes do not negatively impact: (i) the scheduled launch
date for the Satellite, (ii) the performance of the other Party’s payload,
(iii) the designed operational life of the other Party’s payload or the designed
orbital maneuver life of the Satellite below 15 years, (iv) the designed
operation margins available for the Common Elements or the other Party’s payload
or (v) the designed reliability of the Common Elements or the other Party’s
payload in a material manner; provided, that Loral acknowledges and agrees that
the Satellite configuration and design is not complete as of the date hereof and
that ViaSat shall complete the design and configuration of the Satellite in
accordance with Section 2.1(B) of the Satellite Contract in a fair and
evenhanded manner, having due regard to its interests and the interests of Loral
in the operation, capacity and functionality of the Satellite. For purposes of
clarification Loral shall not have any authority under the prior sentence to
make changes (directly or indirectly) to any of the Common Elements of the
Satellite without ViaSat’s consent, which consent shall not be unreasonably
withheld or delayed (for purposes of clarification only, it shall be reasonable
for ViaSat to withhold consent from Loral making a change to a Common Element of
the Satellite if in ViaSat’s good faith opinion such proposed change would
adversely affect the ViaSat Payload or the Common Elements). All other design
changes (including all changes to the Common Elements) shall be made only in
accordance with Section 2.2.2. The Party making a design change to its payload
shall be solely responsible for paying any increases to the Firm Fixed Price
(defined in the Satellite Contract) that result from such change (including
changes to the Common Elements necessitated by the

- 4 -



--------------------------------------------------------------------------------



 



design change made to such Party’s payload). Similarly, the Party making a
design change to its payload(s) shall receive the full benefit of any reductions
in the Firm Fixed Price (as defined in the Satellite Contract) resulting from
such change to its payload.
     2.2.2 Each Party shall have final decision-making authority with respect to
all matters regarding the construction and operation of the Satellite that
solely and exclusively impact its respective payload, provided that the Parties
shall nonetheless keep one another reasonably informed about such actual and
contemplated decisions and provided further that ViaSat shall give the
directions to SS/L under the Satellite Contract contemplated by this Agreement
in its capacity as Purchaser under the Satellite Contract. The Parties shall
consult with one another with respect to all matters regarding the launch of the
Satellite and all matters regarding the construction and operation of the
Satellite that involve the Common Elements or otherwise impact the payloads of
both Parties, provided that in the event the Parties fail to reach agreement,
ViaSat shall make the final decision in a fair and evenhanded manner, having due
regard to its interests and the interests of Loral in the health and
functionality of the Satellite and a timely launch of the Satellite. Neither
Party shall be liable to the other as a result of delays in the construction of
its respective payload(s) or the Common Elements that occur without breach of
this Agreement.
     2.2.3 ViaSat agrees to permit SS/L to provide Loral and its designees with
the same level of access to the Work (as defined in the Satellite Contract) as
provided to ViaSat under the Satellite Contract as consistent with the
conditions and restrictions as set forth herein; provided, that ViaSat shall
have the right to deny access to any Loral designee who is not a bona fide
employee of Loral, Telesat or one of their subsidiaries to the extent ViaSat has
a reasonable, good faith competitive concern with respect to such designee;
provided, further that, prior to any

- 5 -



--------------------------------------------------------------------------------



 



assumption by Telesat of Loral’s rights and obligations hereunder and under the
Loral Payload Agreement, ViaSat shall have the right to remove employees or
designees of Telesat or any of its subsidiaries from meetings or portions of
meetings in the event ViaSat has a reasonable, good faith competitive concern
with respect to such employee or designee with respect to such meetings or
portions of meetings. ViaSat will support Loral’s operation of the Loral Payload
by periodically providing (or providing Loral with access to) such technical
information concerning transponder performance, interference considerations and
operation, including, without limitation, expected End of Life, as Loral may
reasonably require, including without limitation (i) real-time processed
telemetry for the Loral Payload, (ii) trend and performance analysis for the
Loral Payload, (iii) quarterly health and status reports for the Loral Payload
and all Common Elements of the Satellite, (iv) information which is customarily
contained in health reports provided to insurance underwriters and
(v) reasonable responses to questions posed by insurance underwriters should
Loral procure its own insurance on the Loral Payload. Each Party shall be
responsible to the extent of its operational control over the Satellite for
ensuring that its payload is operated in accordance with all applicable
governmental (including licensing) requirements.
2.3. Responsibilities.
     2.3.1 (a) RESERVED.
     (b) In the event of a termination of the Satellite Contract by ViaSat for
convenience, or by SS/L for ViaSat’s default, (i) Loral shall have the right to
terminate this Agreement, and (ii) ViaSat shall promptly reimburse Loral for all
amounts Loral has theretofore paid hereunder and the Loral Payload Agreement
(under the terms of such contract as of the date hereof and not incorporating
any liabilities from future amendments), less any such amounts theretofore
refunded to Loral, whereupon ViaSat shall be subrogated to any rights Loral may
have to receive

- 6 -



--------------------------------------------------------------------------------



 



such refunds in the future, and ViaSat shall be responsible for all termination
costs arising under the Satellite Contract and the Loral Payload Agreement
(under the terms of such contract as of the date hereof and not incorporating
any liabilities from future amendments).
     (c) In the event ViaSat terminates the Satellite Contract for cause,
(i) ViaSat shall have the right to terminate this Agreement, and (ii) Loral
shall be entitled to only such reimbursement as may be provided under the Loral
Payload Agreement and its pro rata share (based on payments it has theretofore
made in respect thereof compared with the total payments made by ViaSat and
Loral) of any amounts actually refunded by the launch services provider and
insurance broker or carrier or any other third party in connection with any
termination of Satellite launch and associated services and Initial Insurance.
     2.3.2 ViaSat shall obtain launch and in-orbit operations insurance for the
Satellite through the first anniversary of the launch date (the “Initial
Insurance”), and in orbit operations insurance (at its discretion) for the
Satellite after the Initial Insurance and through the End Of Life (together with
the Initial Insurance, “Satellite Insurance”). Loral’s interest in the Initial
Insurance shall be in an amount equal to the Loral Price for the Loral Payload
as defined in Article 3.1; provided that in the event ViaSat is not able to
obtain insurance for the entire Loral Price for the Loral Payload then Loral
shall be entitled to obtain supplemental insurance, and further provided that,
in the event that there is not sufficient insurance capacity available to obtain
such supplemental insurance on commercially reasonable terms and conditions,
Loral shall be entitled to participate in any insurance obtained by ViaSat in
such proportion so that the relative insurance for the Loral Payload shall be
15 percent of the amount of the Initial Insurance and the relative insurance for
the ViaSat Payload shall be 85 percent of the amount of the Initial Insurance.
ViaSat shall use commercially reasonable efforts to obtain the Initial Insurance
for

- 7 -



--------------------------------------------------------------------------------



 



the Satellite (including, launch and associated services and insurance premium)
on commercially reasonable terms and conditions, and providing for coverage
customary in the satellite insurance market, provided that the Initial Insurance
shall be placed with insurance companies that are in ViaSat’s good faith opinion
financially sound and responsible at the time the relevant coverage is placed or
renewed, and attach at launch and continue in effect until no sooner than one
year after launch, shall be for partial loss, constructive total loss and total
loss, including customary exclusions and shall, with respect to the Loral
Payload, include Loral (or its assignee) and its designee (including any lender
and/or collateral agent, with waivers of subrogation therefor if commercially
reasonably available) as named insured and additional insured (and/or loss
payee, if required), respectively, and provided further, that for periods
following the first anniversary of the launch of the Satellite, in the event
that ViaSat decides, in its sole discretion, to procure in-orbit insurance for
the Satellite, ViaSat shall offer to obtain in-orbit insurance on the Loral
Payload and timely disclose the available terms and conditions thereof to Loral,
but shall obtain such insurance only if so requested by Loral, and be in an
amount confirmed by Loral, in which event Loral will pay Loral’s proportionate
share of the cost thereof. ViaSat agrees to consult with Loral during the
procurement process for the Satellite Insurance. In the event ViaSat decides not
to procure in-orbit insurance on the Satellite or Loral declines ViaSat’s offer
to obtain in-orbit insurance on the Loral Payload, Loral may purchase
independent in-orbit insurance for the Loral Payload; provided, that Loral will
remain liable for its applicable portion of the Initial Insurance, and any
portion of the in-orbit insurance purchased for the Loral Payload at Loral’s
request and provided further that Loral shall, in all events, but not prior to
the earlier of (i) forty-five (45) days prior to the expiration of Loral’s
existing insurance for the Loral Payload and (ii) the date on which ViaSat shall
have received firm commitments (using reasonable efforts

- 8 -



--------------------------------------------------------------------------------



 



to do so in a timely manner) from insurers for the Satellite Insurance it shall
have procured and so long as ViaSat is complying with its obligations under this
Section 2.3.2, be entitled to approach the insurance market and purchase, at its
own sole cost and expense, supplemental insurance on the Loral Payload, in
addition to any insurance procured (or to be procured) by ViaSat. In the event
Loral purchases independent or supplemental insurance hereunder, ViaSat shall
provide all commercially reasonable assistance and support to Loral with respect
to such insurance procurement. In the event the Satellite suffers a total loss
during the period starting at Intentional Ignition and ending at End of Life and
Loral has elected to participate in such insurance, then ViaSat shall provide to
Loral 15% of the net proceeds actually received from the Satellite Insurance,
which shall represent ViaSat’s sole obligation to Loral for such total loss. In
the event the Satellite suffers a partial loss, ViaSat shall provide to Loral
its proportionate share of the net insurance proceeds actually received from the
Initial Insurance and any in-orbit insurance associated with such partial loss,
if Loral shall have elected to participate in such insurance, calculated in
accordance with the terms of the insurance as follows: (1) the Parties will
share with respect to any loss that does not disproportionately affect either
the Loral Payload or the ViaSat Payload in the ratio of 15 percent
Loral/85 percent ViaSat; and (2) for losses that disproportionately affect one
Party’s payload, the proceeds shall be adjusted to reflect such disproportionate
impact; this shall represent ViaSat’s sole obligation to Loral for such partial
loss, other than the obligations set forth in Sections 2.3.3 and 2.3.4. Loral
shall cooperate in good faith with ViaSat in connection with the procurement by
ViaSat of the Satellite Insurance, including providing any necessary technical
or operational information regarding the Loral Payload. If there shall be a
dispute with insurers regarding the Initial Insurance, or any Satellite in-orbit
insurance in which Loral participates as contemplated by this Section 2.3.2,
ViaSat shall

- 9 -



--------------------------------------------------------------------------------



 



not settle any such dispute without first obtaining Loral’s prior written
consent, which consent will not be unreasonably withheld or delayed. For
avoidance of doubt, Loral shall be deemed to have elected to participate in the
Initial Insurance.
     2.3.3 The following procedure shall be adhered to by ViaSat in the event of
a loss of primary power that impacts the payloads of both Parties:
     (i) First, components of the Satellite will be powered down as necessary to
protect the overall health of the Satellite;
     (ii) Second, bus components of the Satellite will be powered down to the
extent possible without affecting either Party’s payload or the overall health
of the Satellite;
     (iii) Third, the Parties will enter into good faith discussions to
determine the required changes to the Satellite’s operation or configuration;
and
     (iv) In the event that the Parties are unable to mutually agree upon such
changes within forty-eight (48) hours after the relevant loss of primary power,
then the residual amount of primary power required to be shed will be allocated
between the payloads of ViaSat and Loral based on the ratio of the nominal
full-power operation of the Parties’ respective payloads. Such allocation will
initially be computed based on the final design specification for each Parties’
respective payload(s), and shall be subject to adjustment when actual saturated
power and efficiency data is determined during IOT (as defined in the Satellite
Contract). Each Party will determine in its sole judgment the appropriate
actions to be taken with respect to its payload(s) to shed the power allocated
to it pursuant to this Subsection (iv).

- 10 -



--------------------------------------------------------------------------------



 



     2.3.4 The following procedure shall be adhered to by ViaSat in the event of
a failure of a component part on the Satellite for which the redundant spare
components are drawn from a pool that could serve either the Loral or ViaSat
payloads: 
     (i) First, redundant or spare components of the Satellite will be used
taking into consideration the protection of the overall health of the Satellite;
     (ii) Second, subject to clause (iii) below, restoration of a failed
component part on the Satellite by a redundant or spare component on the
Satellite shall be done on a first failed, first restored basis on condition
that the redundant or spare component is technically capable of restoring the
failed component and is not already deployed to restore a failure, provided
that, in the event of failures occurring simultaneously or within 24 hours of
each other, the redundant or spare component shall first be used to restore the
component on the Satellite which restores the highest amount of the Satellite’s
Designed Payload Capacity; and
     (iii) Third, to the extent all redundant or spare components that are
technically capable of restoring a failed component have already been deployed
to restore previous failures, then the redundant and spare components that have
been previously assigned shall be redeployed on terms as shall be agreed by
ViaSat and Loral (using their commercially reasonable efforts within 120 days
after the Effective Date); provided that in the event the Parties are unable to
reach agreement on such terms then ViaSat shall redeploy such spare and
redundant components in a fair and evenhanded manner, having due regard to the
interests of ViaSat and of Loral in the health and functionality of the
Satellite.

- 11 -



--------------------------------------------------------------------------------



 



2.4. Ownership of the Common Elements. The Common Elements of the Satellite
shall be owned exclusively by ViaSat.
2.5. Cooperation. Each Party shall cooperate with and assist the other Party
from time to time as required to evidence such Party’s title to its applicable
portion of the Satellite, including executing a certificate of ownership or
other documents as may be reasonably requested by such Party to evidence the
title and rights to the Satellite set forth herein.
2.6. Satellite Construction and Operational Decisions. ViaSat shall also be
entitled to, with the consent of Loral, which consent shall not be unreasonably
withheld or delayed, decommission the Satellite without further liability to
Loral in the event of the destruction, total loss or constructive total loss of
the Satellite or when the on-board fuel on the Satellite reaches a level, or any
circumstance develops, which in ViaSat’s good faith opinion requires that the
Satellite be de-orbited to safely remove it from geostationary orbit in
accordance with applicable law or prudent and customary industry practice.
2.7. Satellite Resources for Loral Payload. Subject to the terms set forth in
this Section 2, ViaSat shall provide for those satellite resources and functions
used for the operation of both the ViaSat Payload and Loral Payload in a fair
and evenhanded manner, having due regard to the interests of Loral and ViaSat,
to permit the Loral Payload to be operated on the Satellite in accordance with
the payload technical specifications for the Loral Payload as provided in the
Satellite Contract from time to time. Loral will have the right to instruct the
TT&C provider directly with respect to the command of the Loral Payload,
provided such directions do not affect the Common Elements or the ViaSat
Payload.
2.8. Gateway Sharing. If a ViaSat gateway is configured with excess capacity
based on the Final Configuration (as defined in the Satellite Contract) (“Extra
Gateway”), then ViaSat shall

- 12 -



--------------------------------------------------------------------------------



 



provide written notice to Loral prior to the procurement of Extra Gateway and
thereby Loral shall have the option for a period of 90 days to elect to
participate in a sharing arrangement with ViaSat as described herein for the
Extra Gateway (“Gateway Share”). In the event Loral elects to Gateway Share in
accordance with the terms of this paragraph above, then Loral shall have the
right to utilize the excess capacity in the Extra Gateway, upon (i) payment of
its pro rata share (based on the ratio of the capacity to be allocated to Loral
to the total capacity of the Extra Gateway) of the aggregate cost of
constructing and testing the Extra Gateway and placing it in service (including
reasonable labor costs and other reasonable expenses of ViaSat in provisioning
such Extra Gateway) and (ii) its written binding commitment to pay its pro rata
share, based on such ratio, of future capital costs of the Extra Gateway and
operating and maintenance expenses of the Extra Gateway from such time forth. In
the event Loral elects to Gateway Share in accordance with the terms above, then
ViaSat will operate the Extra Gateway in a fair and evenhanded manner, having
due regard for its and its customers’ interests and the interests of Loral and
its customers. Loral shall maintain reasonable audit rights with respect to the
costs and expenses paid by Loral to ViaSat under this paragraph.
2.9. Branding. For the avoidance of doubt, Loral will not be required to market
capacity on the Loral Payload under the ViaSat name and shall have the right to
market such capacity under a trade name of its own choosing, which need not
mention or include the names “ViaSat” or “Leapfrog”.
2.10. Restrictions on Competition. During the term of this Agreement, neither
ViaSat nor any of its affiliates shall market satellite services provided by the
Satellite or any Replacement Satellite (“Competitive Services”) or intentionally
use the Satellite or any Replacement Satellite to provide Competitive Services
to user terminals located in Canada; and  none of Loral, Telesat

- 13 -



--------------------------------------------------------------------------------



 



or any of their respective affiliates shall market Competitive Services or
intentionally use the Satellite or any Replacement Satellite to provide
Competitive Services to user terminals located outside of Canada. The parties
acknowledge and agree that the agreements and covenants contained in this
Agreement are reasonable and valid in geographical and temporal scope and in all
other respects, and essential to protect the value each party’s interest in the
Satellite and any Replacement Satellite. Nothing in this Section 2.10 shall
constrain either Party from using any other satellite at any other orbital
location to provide satellite services that are competitive with the Competitive
Services.
ARTICLE 3
PAYMENT PLAN
3.1. Loral Price for Loral Payload. Based on a total estimated cost of
$400 million for manufacturing, launching, procuring Initial Insurance, and
operating the Satellite for 15 years, Loral would pay an aggregate price of
$60 million, as described in more detail below.
     3.1.1 Loral shall pay to SS/L $36.9 million for the Loral Payload portion
of the Satellite (such payment, together with Loral’s share of expenses payable
pursuant to Section 3.1.2, the “Loral Price”) in accordance with the payment
plan set forth in the Loral Payload Agreement.
     3.1.2 The Loral Price is based on the following estimated costs: (i)
$246 million for the Satellite (“Satellite Costs”); (ii) $41 million for the
Initial Insurance; (iii) $97 million for Satellite launch and associated
services (“Launch Costs”) and (iv) $14.7 million for Satellite telemetry,
tracking and command services for 15 years (“TT&C Costs”). Loral shall pay 15%
of the actual Launch Costs directly to ViaSat and 15% of the actual costs for
the Initial Insurance directly to ViaSat. ViaSat will be responsible for 85% of
the TT&C Costs provided under the TT&C Agreement, and Loral will be responsible
for the remainder.

- 14 -



--------------------------------------------------------------------------------



 



     3.1.3 There shall be no adjustment to the Loral Price hereunder for a price
adjustment under the Satellite Contract due to any capacity adjustment for the
ViaSat Payload pursuant to Articles 4.6 and 22.1 of the Satellite Contract. Cost
changes under the Satellite Contract resulting from changes requested by a Party
or a Party’s actions or omissions shall be paid as contemplated by
Section 2.2.1. In the event ViaSat makes a change to a Common Element which in
its reasonable opinion is necessary or advisable and such change benefits the
Loral Payload proportionately, Loral will be responsible for fifteen percent
(15%) of any increase in the Satellite Cost owed to SS/L associated with such
change to the Common Element(s). Such adjustment will be reflected in an
amendment to this Agreement, and the Payment Plan under the Loral Payload
Agreement will be correspondingly amended.
     3.1.4 The Loral Price above does not include in-orbit insurance costs for
the Satellite during the period after the Initial Insurance. In the event ViaSat
decides to procure in-orbit insurance for the Satellite following expiration of
the Initial Insurance and Loral elects to cause the Loral Payload to be included
in that coverage, Loral shall pay to ViaSat 15% of the in-orbit insurance costs
for the Satellite for the period ending after the Initial Insurance and
continuing with any subsequent renewals by ViaSat of in-orbit insurance for the
Satellite through the End Of Life.
     3.1.5 Loral shall also pay 15% of any other actual, reasonable and
necessary costs, liabilities or other payments made by ViaSat associated with
constructing, transporting, launching, operating or maintaining the Satellite to
the extent not included in the estimated costs described above, including in
orbit insurance renewals costs (but only if Loral elects to include the Loral
Payload in such insurance coverage) (“Other Costs”), provided that such Other
Costs benefit the Loral Payload proportionately with the ViaSat Payload. ViaSat
agrees to advise and

- 15 -



--------------------------------------------------------------------------------



 



consult with Loral prior to incurring any Other Costs in excess of $1,000,000 in
the aggregate, to provide Loral with a copy of an invoice or other documentation
related to the Other Costs prior to or at the time ViaSat invoices Loral for
such costs. For the avoidance of doubt, examples of Other Costs include, without
limitation, storage costs for Satellite in the event of a launch delay and
attorney’s fees required to collect on Satellite Insurance, etc. Examples of
expenses that will not constitute Other Costs include attorney’s fees in
connection with the negotiation of this transaction and advice related hereto,
general corporate overhead and executive management of the Satellite, on site
supervision of the manufacture of the Satellite and Satellite monitoring
activities at and following launch.
     3.1.6 The Parties will invoice one another for any amounts under this
Section 3. ViaSat shall submit Loral such invoice no earlier than 30 days prior
to ViaSat incurring such cost. Loral shall pay ViaSat in full all such amounts
within 30 days of receipt of such invoice. Late payments by one Party to the
other Party shall be subject to the provisions of Section 20.1 below.
ARTICLE 4
REVENUE FROM BEAMS
4.1. Revenues from Beams. Except as set forth in Section 4.2 below, Loral shall
be entitled to all revenues generated from the Loral Payload and ViaSat shall be
entitled to all revenues generated from the ViaSat Payload.
4.2. Revenue Share Transactions.
     4.2.1 In the event Loral has not on or before October 31, 2009 assigned
this Agreement to Telesat or a third party or otherwise sold or leased the Loral
Payload to Telesat or a third party, then ViaSat agrees, if so requested by
Loral, to contribute to Loral for each of its service gateway facilities the
requisite next-generation hub equipment (SMTS equipment) in

- 16 -



--------------------------------------------------------------------------------



 



consideration for the list price thereof (the “SMTS Cost”), and thereafter
(until the End of Life of the Satellite) ViaSat shall be entitled to a
percentage of the revenues earned by Loral (or any affiliate of Loral that owns
the Loral Payload) from the sale or lease of capacity on the Loral Payload equal
to a fraction, the numerator of which is the SMTS Cost, and the denominator of
which is the sum of (i) the SMTS Cost, (ii) the Loral Price and (iii) the sum of
all other capital expenditures made by Loral and its affiliates in connection
with the business in question. In that event, the parties will enter into
appropriate, separate agreements to implement the foregoing. ViaSat shall
maintain reasonable audit rights with respect to the revenue share transaction
described above.
4.3. Exclusivity Provisions. In consideration of ViaSat’s obligations set forth
in Section 4.4 below, ViaSat shall through the End of Life of the Satellite
remain the sole and exclusive supplier of end-users broadband terminals (indoor
modems and outdoor transceivers, antenna units and related software) and hub
(SMTS) equipment for any two way service operated by a Canadian Operation
(defined below) over the Loral Payload; provided that the terms of this
paragraph shall continue to apply so long as (i) ViaSat remains in the business
of the design, manufacture and distribution of equipment suitable for such
applications for Eutelsat or other significant customers in addition to Loral,
(ii) such terminals and equipment are of merchantable quality, (iii) and such
terminals and equipment perform in accordance with final specifications provided
to the Key Distributor (defined below), which shall be generally consistent with
the specifications described on Annex 4.3 attached hereto and ViaSat does not
materially breach the contractual obligations between ViaSat and Loral with
respect to such performance specifications (collectively, the “ViaSat
Obligations”). In the event ViaSat is in material breach

- 17 -



--------------------------------------------------------------------------------



 



of the ViaSat Obligations, the Canadian Operator shall provide notice to ViaSat
of such breach and provide ViaSat no less than 60 days to cure such breach (and
an opportunity to arbitrate the matter hereunder) prior to the ViaSat
Obligations terminating.
4.4. Favored Pricing. ViaSat agrees to provide any Person operating (or selling)
a two way broadband service over the Loral Payload (“Canadian Operator”) with
the same price (based on the then-current total price for terminals (indoor and
outdoor units together)) being delivered to the Key Distributor (defined below)
for ViaSat’s next generation Surfbeam equipment (“Equipment”) that is provided
to the Key Distributor; provided, that the Canadian Operator must purchase the
Equipment on the same terms and conditions as the Key Distributor, including
warranty terms, delivery lead times, annual maintenance fees, and support levels
(but excluding terms related to the minimum number of aggregate committed
terminals). ViaSat agrees to provide commercially reasonable pricing for any
additional terms or items requested by the Canadian Operator. For purposes of
this Agreement, “Key Distributor” means the distributor (and the pricing and
terms of such distributor) selected by the Canadian Operator among the
distributors purchasing Equipment at the time the Canadian Operator first enters
into an agreement to purchase such Equipment from ViaSat. In the event any
distributor is purchasing and taking delivery of user terminals at a lower total
terminal price (indoor and outdoor unit together) than the price provided to the
Canadian Operator (the “Improved Distributor’), ViaSat shall inform the Canadian
Operator of such lower price (and the terms under which the Improved Distributor
is purchasing terminals). The Canadian Operator shall then have the right for a
reasonable period of time (no longer than 60 days) to elect to substitute the
pricing and terms of the Key Distributor (for future orders) for the terminal
pricing and terms of the Improved Distributor. Thereafter, in the event there is
a new Improved Distributor, then the Canadian

- 18 -



--------------------------------------------------------------------------------



 



Operator shall again maintain the rights to substitute terminal pricing and
terms described above. The terms of this paragraph shall not apply to limited
quantities of terminals provided at discounted (or no cost) pricing that may be
sold or loaned to a potential distributor for testing or demonstration purposes.
In the event ViaSat enters into an agreement with a Key Distributor or Improved
Distributor that provides that such Key Distributor or Improved Distributor is
to receive the lowest pricing of any distributor, then the Canadian Operator
agrees that ViaSat can charge a per unit price $1.00 higher to the Canadian
Operator than such distributor.
ARTICLE 5
THE SATELLITE
5.1. Satellite Specifications. Subject to Section 2.2, the Satellite shall have
the design and other specifications as are currently set forth in the Satellite
Contract. Loral acknowledges the final specifications of the Satellite will be
determined in accordance with Section 2.1B of the Satellite Contract.
5.2. Modifications of Loral Payload. Subject to ViaSat’s right to designate the
Final Configuration (defined in the Satellite Contract), the location of the
beams associated with the Loral Payload on the Satellite may be modified by SS/L
as requested by Loral prior to January 25, 20081 in accordance with the
Satellite Contract. Any costs associated with such modification, if any, shall
be borne solely by Loral.
5.3. ViaSat Actions. Subject to Article 2 hereof, Loral acknowledges that it has
reviewed the Satellite Contract (as in effect as of the date hereof) and agrees
to all the terms and conditions contained therein and that it shall be bound by
all actions taken by ViaSat with respect thereto, and with regard to the
selection of the launch services provider (or with regard to the launch

- 19 -



--------------------------------------------------------------------------------



 



services contract), selection of the broker for insurance for the Satellite (or
with regard to the insurance broker contract), selection of the insurance for
the Satellite (or with regard to the insurance contracts) and other service
providers (and other service provider contracts) associated with the design,
construction, testing, launch and operation of the Satellite. ViaSat will,
nonetheless, consult with Loral concerning such actions and will make its
decisions in a fair and evenhanded manner, having due regard to its interests
and the interests of Loral in the health and functionality of the Satellite and
the timely launch of the Satellite.
5.4. Limited Representations. Loral acknowledges that:
     VIASAT HAS NOT MADE, NOR DOES IT MAKE, ANY REPRESENTATION OR WARRANTY,
WHETHER WRITTEN OR ORAL, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION, ANY
WARRANTY OF DESIGN, OPERATION, CONDITION, QUALITY, SUITABILITY OR
MERCHANTABILITY OR FITNESS FOR USE OR FOR A PARTICULAR PURPOSE, ABSENCE OF
LATENT OR OTHER DEFECTS, WHETHER OR NOT DISCOVERABLE, WITH REGARD TO THE
SATELLITE OR ANY OTHER DELIVERABLE ITEM UNDER THE SATELLITE CONTRACT, AND VIASAT
HAS NOT MADE ANY WARRANTY WITH RESPECT TO THE PERFORMANCE OF ANY LAUNCH VEHICLE.
5.5. No Fault. Loral agrees to be bound by the no-fault, no-subrogation
inter-party waiver of liability and related indemnity provisions provided in the
Launch Services Agreement and to cause its contractors and subcontractors at any
tier (including suppliers of any kind) that are involved in any performance of
this Agreement and any other person who through Loral has an interest in the
Satellite or any transponder thereon, as required by the Launch Services
Agreement, to accede to such waiver. Loral shall execute and deliver any
instrument that may be

- 20 -



--------------------------------------------------------------------------------



 



reasonably required by the Launch Agency to evidence its agreement to be bound
by such waiver. In no event shall such no-fault, no-subrogation inter-party
waiver and related indemnity provisions have any effect on the rights,
obligations, and liabilities of and between Loral and ViaSat under this
Agreement or under the other Transaction Documents, and Loral shall cause
Telesat or any other purchaser of the Loral Payload to be bound by the
provisions of this Section.
5.6. Indemnity. (a) Loral shall indemnify, defend, and hold harmless ViaSat, its
officers, directors, shareholders, employees, subcontractors and agents (“ViaSat
Indemnitees”) from and against all liability, damages, losses, claims, demands,
actions, judgments and costs, including legal fees arising from (i) damage to
any property, and for injury to or death of any person, including employees or
agents of ViaSat and any third parties, resulting from any willful misconduct of
Loral relating to this Agreement; (ii) any claim of interference with or
disruption of communications caused by any person using, accessing, receiving
transmissions or communicating with the Loral Payload; (iii) claims for libel,
defamation, passing off, slander, copyright infringement, other intellectual
property right infringement or other claims relating to the content of
programming, video, data, voice or other material transmitted on, to or from the
Loral Payload; (iv) any claims relating to any warranty or representation made
by Loral to a third party; (v) to the extent permitted by law, any fines,
penalties and forfeitures arising out of or relating to any proceeding against
or involving ViaSat Indemnitees arising out of any alleged violation of any law
by Loral, its affiliates, agents or customers; (vi) any claims alleging
infringement of any letters, patent, copyright, trademark or other intellectual
property rights caused by the Satellite or the use or operation thereof.
     (b) ViaSat shall indemnify, defend, and hold harmless Loral, its officers,
directors, shareholders, employees, subcontractors and agents (“Loral
Indemnitees”) from and against all

- 21 -



--------------------------------------------------------------------------------



 



liability, damages, losses, claims, demands, actions, judgments and costs,
including legal fees arising from (i) damage to any property, and for injury to
or death of any person, including employees or agents of Loral and any third
parties, resulting from any willful misconduct of ViaSat relating to this
Agreement; (ii) any claim of interference with or disruption of communications
caused by any person using, accessing, receiving transmissions or communicating
with the ViaSat Payload; (iii) claims for libel, defamation, passing off,
slander, copyright infringement, other intellectual property right infringement
or other claims relating to the content of programming, video, data, voice or
other material transmitted on, to or from the ViaSat Payload; (iv) any claims
relating to any warranty or representation made by ViaSat to a third party;
(v) to the extent permitted by law, any fines, penalties and forfeitures arising
out of or relating to any proceeding against or involving Loral Indemnitees
arising out of any alleged violation of any law by ViaSat, its affiliates,
agents or customers; (vi) any claims alleging infringement of any letters,
patent, copyright, trademark or other intellectual property rights caused by the
Satellite or the use or operation thereof.
     (c) NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY OR ANY OTHER PERSON OR
ENTITY FOR INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL, PUNITIVE, OR EXEMPLARY
DAMAGES ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT.
5.7. Action to Protect Satellite. ViaSat shall have sole and exclusive control
of operation of the Satellite, subject to consultation with Loral, and shall
exercise its control in a fair and evenhanded manner, having due regard to its
interests and the interests of Loral in the health and functionality of the
Satellite. Notwithstanding anything to the contrary herein, if circumstances
occur which in ViaSat’s reasonable judgment pose a threat to the stable
operation or health of the

- 22 -



--------------------------------------------------------------------------------



 



Satellite, including without limitation any failure of the Satellite to meet its
performance specifications (including but not limited to permanent or recurrent
shortage of electric power or a material breach in the operating or Satellite
payload access procedures by Loral or its designees or customers), ViaSat shall
have the right to take any action it reasonably believes necessary to protect
the Satellite, including discontinuance or suspension of operation of the
Satellite, any transponders (including the Loral Payload) without any liability
to Loral, its designees or customers so long as it provides notice to Loral in
accordance with the terms of this paragraph below and proceeds in a fair and
evenhanded manner, without discrimination against the Loral Payload or the
customers it serves. ViaSat shall provide Loral as much notice as practical
under the circumstances of any such discontinuance or suspension of operation of
the Satellite payload or the Loral Payload (or portion thereof). Under no
circumstances shall ViaSat be responsible for any loss or damage to Loral, its
designees or customers for any action taken by ViaSat in conformity with this
Section 5.7, except to the extent that ViaSat’s actions are not taken in good
faith and result in a disproportionate damage to the Loral Payload or the
customers it serves. Notwithstanding anything to the contrary herein, ViaSat
shall operate the Satellite in accordance with applicable regulations and
subject to applicable regulatory authorities.
ARTICLE 6
REPRESENTATIONS AND WARRANTIES OF THE PARTIES
Each of the Parties, as of the date hereof, hereby represents and warrants to
the other, as follows:
6.1. Organization and Standing. It is a corporation duly organized, validly
existing and in good standing under the laws of the place of its incorporation
and has all requisite corporate power and authority to own, lease and operate
its properties and to carry on its businesses as now being conducted, except
where the failure to be so organized, existing and in good standing or to

- 23 -



--------------------------------------------------------------------------------



 



have such power and authority would neither have a material adverse effect on
its financial condition, business or results of operation nor materially impair
or delay its ability to consummate the transactions contemplated hereby (a
“Material Adverse Effect”).
6.2. Authority Relative to this Agreement. It has all corporate power and
authority to execute and deliver this Agreement and the other Transaction
Documents, and to perform all of its obligations hereunder and thereunder. Its
execution and delivery of this Agreement and the other Transaction Documents to
which it is a party and its performance of its obligations hereunder and
thereunder have been duly authorized by all necessary and proper corporate
action. This Agreement and the other Transaction Documents to which it is a
party have been duly executed and delivered by it and constitute the legal,
valid and binding obligations, enforceable against it in accordance with their
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
and similar laws relating to or affecting creditors’ rights and subject, as to
enforceability, to general principles of equity (regardless whether enforcement
is sought in a proceeding in equity or at law).
6.3. Noncontravention. Its execution and delivery of this Agreement and the
other Transaction Documents to which it is a party, its performance of its
obligations to be performed hereunder and thereunder and the consummation of the
transactions contemplated hereby and thereby will not (i) contravene or conflict
with its charter, by-laws or other organizational documents; (ii) contravene or
conflict with or constitute a violation of any provision of any laws or license
to which it or any of its properties or assets is subject; or (iii) conflict
with, result in a breach of, constitute a default under, result in the
acceleration of, cause it to make an offer to purchase under, create in any
Person the right to accelerate, terminate, modify or cancel, require any notice
or give rise to a loss of any benefit under, any contract, lease, lien or other

- 24 -



--------------------------------------------------------------------------------



 



arrangement to which it is a party or by which is bound or to which any of its
properties or assets is subject or result in the creation or imposition of any
liens on any of its assets, other than any loss of benefit, lien or any other
such event which would not have a Material Adverse Effect.
6.4. Governmental Proceeding; Litigation. There is not in effect any judgment,
order, writ, decree, stipulation or injunction by or with any governmental
entity to which it or any of its Affiliates is party or by which it or any of
its Affiliates or any properties or assets of any of the foregoing is bound, and
which relates to or affects this Agreement or the transactions contemplated
hereby, and neither it nor any of its Affiliates is party to, engaged in or, to
its Knowledge, threatened with any Action which relates to or affects this
Agreement or the transactions contemplated hereby, and, to its Knowledge, no
event has occurred and no condition exists which could reasonably be expected to
result in any such Action. Neither it nor any of its Affiliates is in default
under or with respect to any judgment, ruling, order, writ, decree, stipulation
or injunction of the type described in this Paragraph.
6.5. Lawful Purposes. Each of ViaSat and Loral agrees, and each will require any
lessee or user of the Satellite, including the Loral Payload, to agree to
restrict its use of the Satellite (including the Loral Payload) transmission
capacity only for any lawful purpose and agrees to comply in all material
respects with all applicable laws and government regulations. Each party shall
be solely responsible for obtaining all governmental authorizations, and
complying with all applicable governmental regulations, relating to the
construction and operation of its respective payload. Each party acknowledges
that governmental licensing for its payload will need to be coordinated with the
governmental licensing of the other Party’s payload, including potentially
requiring an exchange of letters between the licensing administrations, and each
Party hereby agrees to consult and cooperate with the other Party in all
reasonable respects in such regard.

- 25 -



--------------------------------------------------------------------------------



 



ARTICLE 7
REPLACEMENT RIGHTS
7.1. End of Life. In the period beginning fifty (50) months and ending forty
(40) months prior the then-expected End of Life of the Satellite, Loral shall
send written notice in good faith (the date of such notice, the “Replacement
Satellite Notice Date”) to ViaSat stating whether or not it desires to enter
into a beam sharing agreement (consistent with the terms hereof) for any ViaSat
replacement satellite (“Replacement Satellite”) to be placed in the 115 WL or a
nearby (within one degree) orbital location (any such location, the “Subject
Slot”). In the event that Loral provides such notice to ViaSat by the
Replacement Satellite Notice Date and ViaSat contracts for a Replacement
Satellite in the Subject Slot, ViaSat shall, so long as it does not (after
ViaSat using commercially reasonable efforts to design a payload similar to the
Loral Payload onto such Replacement Satellite) substantively adversely affect
the Replacement Satellite (from a technical, reliability, regulatory and risk
perspective), offer to Loral the opportunity to enter into an arrangement
consistent with the terms herein with respect to the Replacement Satellite,
providing Loral with substantially similar rights and benefits to those provided
by the arrangement contemplated hereby, including, without limitation,
provisions substantially similar to this Section 7.1 with respect to Loral’s
right to an arrangement consistent with the terms herein with respect to
replacement satellites. In the event ViaSat contracts for the Replacement
Satellite (or replaces a replacement satellite) and ViaSat was unable to place a
Loral payload on such Replacement Satellite because it substantively adversely
affected the Replacement Satellite, Loral shall maintain the right co-locate a
Satellite in the Subject Slot and coordinate such satellite in accordance with
the Cooperation Agreement. In the event ViaSat

- 26 -



--------------------------------------------------------------------------------



 



contracts for the Replacement Satellite (or replaces a replacement satellite)
and Loral has not expressed its desire to enter into an arrangement with ViaSat
for the Replacement Satellite by the Replacement Satellite Notice Date, then
Loral shall not be entitled to place a satellite in the Subject Slot for the
life of such satellite and Loral will (at ViaSat’s expense) cooperate as ViaSat
shall reasonably request, in all necessary or appropriate regulatory actions and
proceedings to effectuate the foregoing, including, without limitation, granting
ViaSat a sublicense for the life of such replacement satellite to Loral’s rights
to the Subject Slot, as applicable. ViaSat shall have the initial right to
replace the Satellite with the Replacement Satellite (and any additional
replacement satellites) at the Subject Slot but in the event ViaSat elects not
contract for the Replacement Satellite (or any other replacement satellite) at
its End of Life, then Loral will have the right thereafter to place a satellite
of its own2 in the Subject Slot, and ViaSat will (at Loral’s expense) cooperate
as Loral shall reasonably request, in all necessary or appropriate regulatory
actions and proceedings to effectuate the foregoing, including, without
limitation, granting Loral a sublicense for the life of such replacement
satellite to ViaSat’s rights to the Subject Slot, as applicable. For the
avoidance of doubt, the Parties agree that the Parties’ rights with respect to
replacement satellites in the Subject Slot are not limited to the first
replacement satellite, but shall apply to all replacement satellites, and that
similarly, Loral’s right to place its own satellite in the Subject Slot shall
apply not only to ViaSat’s election not to contract for a Replacement Satellite,
but to all follow-on replacement satellites that are thereafter placed in the
Subject Slot.
7.2. Replacement Right. If, after reasonable consultation, ViaSat and Loral are
unable to reach agreement concerning the terms and conditions of their joint
financial participation in a satellite to replace the Satellite before the end
of its useful life, ViaSat shall have the right (but

- 27 -



--------------------------------------------------------------------------------



 



not the obligation) to purchase the Loral Payload from Loral (at no cost) and
replace the Loral Payload with an alternative payload on an alternate satellite
(“Alternate Satellite”) with equal or better capacity and coverage as the Loral
Payload (“Substitute Payload”) with reasonably minimal interruption in service
or changeover costs to Loral or its customers. ViaSat shall provide the
Substitute Payload for use by Loral through the projected End of Life of the
Satellite (“Original Satellite Life”) at no additional cost to Loral on terms
and conditions that preserve for Loral benefits equivalent to those contemplated
by this Agreement, including without limitation its rights under Section 7.1.
ViaSat shall provide Loral with access to the Substitute Payload for the life of
the Alternate Satellite beginning after the Original Satellite Life (such period
referred to herein as the “Follow On Period”) on terms and pricing consistent
with Article 3 above, with appropriate reduction in price to reflect the shorter
duration of the Follow On Period. Loral shall (at ViaSat’s expense) cooperate,
as ViaSat shall reasonably request, in all necessary or appropriate regulatory
actions and proceedings to effectuate the foregoing.
ARTICLE 8
REASONABLE CHANGES
8.1. ViaSat Reasonable Changes. ViaSat agrees to negotiate in good faith and use
reasonable efforts to amend the terms of this Agreement as may be reasonably
requested by Loral to accommodate Loral in its assignment of the terms of this
Agreement and/or the sale of the Loral Payload.
8.2. Loral Reasonable Changes. Loral agrees to negotiate in good faith and use
reasonable efforts to amend the terms of this Agreement as may be reasonably
requested by ViaSat to accommodate ViaSat in obtaining investments for the
business operated with the ViaSat Payload.

- 28 -



--------------------------------------------------------------------------------



 



ARTICLE 9
RESERVED
ARTICLE 10
RESERVED
ARTICLE 11
RESERVED
ARTICLE 12
EFFECTIVE DATE OF THIS AGREEMENT
This Agreement shall become effective on the date (the “Effective Date”) set
forth on the signature page hereof.
ARTICLE 13
PLEDGES
13.1. Rights to Pledge. Each Party shall have the right to pledge, mortgage,
charge, grant any security interest in, or otherwise encumber all or part of its
interest in its respective payload (and, in the case of ViaSat, the Common
Elements), Deliverables, work-in-process under the Satellite Contract and such
Party’s rights under this Agreement and the agreements contemplated hereby,
provided that:
     (a) such Party shall remain liable for all obligations hereunder;
     (b) the encumbrance shall be subject to any necessary approvals or
restrictions of any relevant governmental authority or telecommunications
administration; and

- 29 -



--------------------------------------------------------------------------------



 



     (c) any financing by Loral of the Loral Payload shall be structured so as
not to interfere with or preclude any financing by ViaSat of the other portions
of the Satellite and shall include intercreditor arrangements on terms
reasonably satisfactory to ViaSat and its creditors that shall facilitate such
financing by ViaSat, provided that, subject to the foregoing, ViaSat shall work
cooperatively with Loral and Telesat and use reasonable efforts to accommodate
their current and planned financing requirements with respect to the Loral
Payload; and
     (d) satisfactory arrangements as agreed between the Parties (including a
Party’s lenders) shall have been made to recognize and protect the rights of the
other Party and its lenders under this Agreement and the Transaction Documents.
Each of the Parties acknowledges and agrees that the other Party, in the course
of the negotiation of this Agreement, used all commercially reasonable efforts
to avoid any restriction on its ability to pledge its assets for any purpose,
and that those negotiations resulted in the foregoing provisions.
ARTICLE 14
RESERVED
ARTICLE 15
RELATIONSHIP OF THE PARTIES
15.1. No Partnership. The rights and obligations of the Parties hereunder shall
be individual, not joint or collective. It is not the intention of the Parties
to create, nor shall this be deemed or construed to create a partnership, joint
venture, association or trust, or as authorizing any Party to act as an agent,
servant or employee for any other party for any purpose except as explicitly set
forth herein.

- 30 -



--------------------------------------------------------------------------------



 



ARTICLE 16
TAXES
     ViaSat shall be responsible for the payment of any and all sales, use,
gross receipts, excise and other taxes (collectively “Taxes”) assessed solely
and exclusively on the construction, use and operation or addition of value to
its payload on the Satellite, and ViaSat shall indemnify Loral from any such
Taxes. Loral shall be responsible for the payment of any and all Taxes assessed
solely and exclusively on the construction, use and operation or addition of
value to the payload on the Satellite, and Loral shall indemnify ViaSat from any
such Taxes. The Parties shall share responsibility (ViaSat 85% and Loral 15%)
for any and all Taxes assessed on the construction, use and operation or
addition of value to any and all Common Elements, and each Party shall indemnify
the other Party from its respective portion of such Taxes.
ARTICLE 17
ENTIRE AGREEMENT, TRANSACTION DOCUMENTS
17.1. Transaction Documents. The Parties agree and acknowledge that the
following agreements are being entered into contemporaneously herewith (such
agreements, the “Transaction Documents”):
     (a) the Satellite Contract
     (b) the Loral Payload Agreement
     (c) the TT&C Agreement
     (d) the Option Agreement
     (e) the Cooperation Agreement
17.2. Entire Agreement. This Agreement and the other Transaction Documents
together constitute the entire agreement and understanding between the Parties
in connection with the

- 31 -



--------------------------------------------------------------------------------



 



transactions hereby contemplated. The Transaction Documents supersede all
previous agreements, arrangements and understandings between the Parties with
regard to such transaction which shall cease to have any further force or
effect. No Party is entering into any of the Transaction Documents or any of the
arrangements hereby contemplated in reliance upon any representation, warranty
or undertaking which is not expressly set out or referred to in any of the
Transaction Documents.
ARTICLE 18
TERMINATION
18.1. Termination. Unless terminated sooner pursuant to this Section 18, this
Agreement shall continue in full force and effect until the end of life of the
last replacement satellite placed in the Subject Slot pursuant to Section 7.1.
This Agreement may be terminated as follows:
     (a) By mutual written agreement of the Parties;
     (b) By either Party by written notice to the other and in accordance with
Article 20 hereof in the event of a default by the other Party provided such
default meets the requirements stated in said Article 20; and
     (c) By either Party by written notice to the other if the other Party
becomes insolvent, enters into a general suspension of payments, bankruptcy,
makes a general assignment for the benefit of creditors, admits in writing its
inability to pay debts as they mature, suffers or permits the appointment of a
receiver for substantially all of its business or assets, or avails itself of or
becomes subject to any other judicial or administrative proceeding that relates
to insolvency or protection of creditors’ rights (each an “Insolvency Event”).
In the event Loral has an Insolvency Event, then ViaSat shall have a right of
first refusal or option to purchase the Loral

- 32 -



--------------------------------------------------------------------------------



 



Payload on the same terms and conditions as may be offered to any third party in
a sale of such Party’s assets, including any auction or liquidation sale.
18.2. Effect of Termination. Termination of this Agreement shall not affect:
(i) either Party’s obligations under any other Transaction Document; or
(ii) either Party’s obligations pursuant to Articles 2, 5.6, 5.7, 13, 15, 16 and
22-25 of this Agreement, which obligations shall expressly continue for so long
as both Parties possess an economic interest in the Satellite, and Alternate
Satellite, or a replacement satellite contemplated by Section 7.1, as the case
may be.
ARTICLE 19
FORCE MAJEURE
19.1. Force Majeure. Neither Party shall be liable for nonperformance or delays
in performance when caused by acts or events which are beyond the reasonable
control of the delayed Party, including but not limited to the following: acts
of God, acts of the public enemy, acts government in its sovereign (and not
contractual) capacity, strikes or other labor disturbances, hurricanes,
earthquakes, fires, floods, epidemics, embargoes, war, and riots (“Force
Majeure”). In the event of any such delay, the date of delivery or of
performance of the obligation affected by the force majeure event shall be
extended for a period equal to the effect of time lost by reason of the delay.
19.2. Notice. A Party claiming delay in delivery or performance due to an event
of Force Majeure as set forth herein shall as soon as practicable send written
notice thereof and a statement of particulars to the other Party. Upon the
cessation of the Force Majeure event, the Party claiming delay in delivery or
performance of its obligations hereunder shall promptly notify the other Party
of such cessation.

- 33 -



--------------------------------------------------------------------------------



 



19.3. Affected Party. The Party affected shall take appropriate measures to
minimize or remove the effects of the event of Force Majeure and, within the
shortest time possible, shall attempt to resume performance of the obligations
affected by the event of force majeure.
19.4. Mitigation Duty. Each Party shall use its reasonable efforts to minimize
the losses and damages caused and/or to be caused to the other Party by an event
of Force Majeure. Both Parties shall consult as soon as possible to find an
appropriate solution.
ARTICLE 20
DEFAULT
20.1. Monetary Default. Should either ViaSat or Loral fail to make timely
payment of any amount required to be paid to the other Party hereunder in
accordance with the provisions defined herein, and such failure to pay shall
have continued for a period of 60 days, the Party in breach shall pay interest
to the other Party at the 30-day LIBOR rate plus three percent (3%) per annum in
respect of the amounts in arrears. Such interest shall be calculated on a daily
basis from the date payment was due until the date payment is received by the
non-breaching Party. Should the Party in breach continue to fail to make such
payment for a period of nine (9) months in the aggregate, then in addition to
the interest amount due from the breaching Party, the other Party shall have the
right to terminate this Agreement and to claim damages from the Party in breach
in accordance with the provisions of Paragraph 20.3 hereof.
20.2. Non-Monetary Default. Should either ViaSat or Loral fail to cure a
material breach of any provisions of this Agreement (other than provisions
regarding payment of monies, which are provided for in Paragraph 20.1 above)
within forty-five (45) days after receipt of written notice from the other Party
outlining such breach, then the other, non-breaching Party shall have the

- 34 -



--------------------------------------------------------------------------------



 



right to terminate this Agreement and to claim damages from the Party in breach
in accordance with the provisions of Paragraph 20.3 hereof.
20.3. Indemnification. If the other Party suffers any cost, liability or loss as
a direct result of a material breach of this Agreement by any Party, and such
breach shall not have been cured by such Party within forty-five (45) days from
receipt of notice of breach, the Party in breach shall indemnify and hold the
non-breaching Party harmless in respect of any such cost, liability or loss;
provided always, however, that in no event shall a Party be liable under any
theory of tort, contract, strict liability, or other legal or equitable theory,
for any indirect, special, incidental, or consequential loss or damage
(including without limitation, loss of profit or business opportunity).
ARTICLE 21
CONFIDENTIALITY
21.1. Press Release. No press release, announcement or disclosure to a third
party concerning the transactions contemplated hereby will be made by any Party
hereto without the prior consent of the other Party hereto, except as such
release, announcement or disclosure may be: (a) required by law or the rules of
any applicable securities exchange; (b) necessary to be made to a Party’s
lenders for financing purposes provided that such lenders agree to maintain the
confidentiality of any such disclosed information on customary and reasonable
terms; or (c) is or becomes publicly known, otherwise than as a consequence of a
breach of this Agreement.
21.2. NDA. The Parties have executed a Confidentiality Agreement dated March 8,
2006 (as amended on April 27, 2007) covering disclosure of information that may
be made in connection with the Parties’ performance under this Agreement and the
Transaction Documents. The rights

- 35 -



--------------------------------------------------------------------------------



 



and obligations thereunder shall apply to all such proprietary information
disclosed in the implementation or performance of this Agreement.
ARTICLE 22
ASSIGNMENT
22.1. General Assignment. This Agreement shall be binding upon and shall inure
to the benefit of the Parties hereto and their respective successors and
permitted assigns. Loral may assign its rights and obligations hereunder in part
or whole without the consent of the other Party so long as the relevant assignee
entity expressly assumes all of the assigning Party’s rights and obligations
hereunder; provided, that such assignee shall also agree to be bound and act in
accordance with the terms of the Cooperation Agreement; provided, further that
such assignee shall not be entitled to the benefits and rights set forth in
Sections 4.4 or 7 without the prior written consent of ViaSat (such consent not
to be unreasonably withheld). ViaSat hereby provides prior written consent for
Loral to assign this Agreement to Telesat as long as Telesat expressly assumes
all of Loral’s rights and obligations hereunder. Neither Party shall provide any
technical information related to the Satellite to any third party (including
Affiliates) unless and until such third party executes a confidentiality
agreement with the other Party with such terms as such other Party reasonably
determines are appropriate for such third party, and the provision of such
technical information complies with ITAR. Neither Party shall transfer its
interest in the Satellite to any party who does not assume such Party’s
obligations hereunder. No assignment of this Agreement shall relieve the
assigning Party of its financial obligations hereunder, except that an
assignment of this Agreement by Loral to Telesat or any other entity with a
credit rating on senior debt of B2 or better from Moody’s (or the equivalent)
shall so relieve Loral, and an assignment of this Agreement by ViaSat to a
wholly-owned subsidiary of

- 36 -



--------------------------------------------------------------------------------



 



ViaSat or ViaSat majority-owned or controlled joint venture formed to own and
operate the Satellite and conduct its business or any other entity with a credit
rating on senior debt of B2 or better from Moody’s (or the equivalent), in
connection with the transfer of ViaSat’s interest in the Satellite to such
entity shall so relieve ViaSat. These provisions shall apply to successive
assignments of this Agreement. References to a Party following an assignment
permitted hereunder shall, following such assignment, refer to such Party’s
assignee. In the event that Loral assigns its rights and obligations pursuant to
this Article 22.1 to Telesat or another non-U.S. entity, ViaSat agrees that it
shall use commercially reasonable efforts to obtain all permits, consents,
approvals, or licenses that may be required by the United States Federal
Communications Commission, Department of State Directorate of Defense Trade
Controls, or the Department of Commerce Bureau of Industry and Security, or
other relevant United States government or regulatory agency, for the
performance of its obligations hereunder to the assignee, and, in particular, to
authorize ViaSat to provide such technical data or defense services to the
assignee concerning the Satellite and its operations sufficient for ViaSat to
satisfy its obligations under this Agreement. It is understood and agreed that
ViaSat shall have the right to assign this Agreement as otherwise permitted by
this Section 22.1 excluding ViaSat’s rights and obligations under Sections 4.2,
4.3 and 4.4, provided that ViaSat shall remain fully responsible for the
obligations so excluded from assignment; provided further that in the event
ViaSat partially assigns this Agreement in accordance with the foregoing clause,
the parties will enter into appropriate, separate agreements reflecting such
partial assignment.
22.2. Security Interests. Either Party may assign its rights under this
Agreement without the consent of the other Party as security and, subject to
Section 13.1, otherwise grant security interests in its rights hereunder to
lenders that provide financing to such Party, and the other

- 37 -



--------------------------------------------------------------------------------



 



Party agrees to consent to such assignment in a form reasonably requested by the
first Party and any lenders and/or investors providing financing to ViaSat.
ARTICLE 23
GOVERNING LAW
23.1. Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of California without giving effect to the
choice of law principles therein.
ARTICLE 24
DISPUTE RESOLUTION
24.1. Arbitration. The Parties shall use reasonable efforts to settle all
disputes by mutual agreement. Prior to the institution of any arbitration
claims, the Parties shall use reasonable efforts to settle all disputes arising
out of or in connection with the interpretation, performance, or nonperformance
by either Party of its obligations under this Agreement. If a dispute is not
settled within thirty (30) days after notification by one Party to the other
that a dispute exists, the dispute shall be referred to and finally resolved by
arbitration as provided by this Section.

- 38 -



--------------------------------------------------------------------------------



 



     The arbitration shall be administered by the American Arbitration
Association (the “AAA”), in accordance with the AAA Arbitration Rules as
modified by this Agreement. The cost of arbitration, including the fees and
expenses of the arbitrator or arbitrators, shall be shared equally by the
Parties unless the award otherwise provides. Each Party shall bear its own
attorneys’ fees and costs associated with the arbitration. The arbitration award
shall be final and binding upon the Parties, not subject to appeal to the extent
that said waiver may be validly made, and carried out without delay by them.
Judgment on the award may be entered in any court of competent jurisdiction. The
arbitration shall take place in Denver, CO and be conducted in the English
language. The arbitrators shall determine the matters in dispute in accordance
with the laws of California.
     Disputes shall be administered by a panel of three (3) arbitrators, one of
whom shall be selected by each of the Parties and the third of whom shall be
selected jointly by the first two arbitrators. All arbitrators shall: (a) have
no relationship to any of the Parties; and (b) be practicing attorneys or judges
with experience in international commercial agreements or communications
matters. The arbitral panel shall permit the Parties to conduct discovery of
each other’s books, records and witnesses, including the taking of depositions
and the answering of interrogatories.
     Notwithstanding the foregoing, a party may obtain preliminary or temporary
injunctive relief, including specific performance, at any time from a court of
competent jurisdiction where irreparable harm to that party is threatened by
another party’s acts or omissions; provided, however, that requests for
permanent injunctive relief shall be arbitrated pursuant to the process set
forth above. Pending final resolution of any dispute (including the informal
dispute resolution process and litigation), each party hereunder shall perform
all its obligations under this Agreement.

- 39 -



--------------------------------------------------------------------------------



 



ARTICLE 25
NOTICES
25.1. Notices. All notices regarding technical or operational matters requiring
immediate attention will be given by telephone followed within a reasonable
period of time by written notification by facsimile or electronic mail
transmission and shall be deemed to be received upon actual contact with the
specified contact person by telephone or upon confirmation of a facsimile or
electronic mail transmission. All other notices and requests will be in writing
delivered to the address(es) set forth below and shall be deemed to be received
upon actual delivery by a recognized courier service or personal delivery or
upon confirmation of a facsimile or electronic mail transmission:
     If to Loral, to:
Avi Katz, General Counsel
600 Third Avenue
New York, New York 10016
If to ViaSat, to:
Keven Lippert
Vice President, General Counsel
6155 El Camino Real
Carlsbad, CA 92009
Either Party may by notice in accordance with this Section change the person or
address to which such notices, requests or other communications are to be given.

- 40 -



--------------------------------------------------------------------------------



 



ARTICLE 26
MISCELLANEOUS
26.1. Headings. The headings in this Agreement and the annexes hereto are
inserted for convenience of reference only and shall not constitute a part
hereof.
26.2. Severability. Any provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall be ineffective to the extent of such
invalidity or unenforceability without invalidating or rendering unenforceable
the remaining provisions hereof, and any such invalidity or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.
26.3. Expenses. Except as specifically provided otherwise in this Agreement, the
Parties hereto shall pay all of their own expenses relating to the transactions
contemplated by this Agreement, including, without limitation, the fees and
expenses of their respective counsel, accountants and financial advisors.
26.4. Amendment. No variation or amendment of this Agreement shall be valid
unless it is in writing and signed by or on behalf of both Parties to this
Agreement.
26.5. Waivers. No failure or delay by any Party in exercising any right or
remedy provided by law under or pursuant to this Agreement shall impair such
right or remedy or be construed as a waiver or variation of it or preclude its
exercise at any subsequent time and no single or partial exercise of any such
right or remedy shall preclude any other or further exercise of it or the
exercise of any other right or remedy.
26.6. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same document.

- 41 -



--------------------------------------------------------------------------------



 



26.7. Survival of Obligations. The obligations of the Parties under this
Agreement which by their nature logically would be expected to survive
termination, cancellation, or expiration of this Agreement shall survive
termination, cancellation, or expiration of this Agreement for the applicable
time period specified in such section or, if no time period is specified, for a
reasonable period of time under the circumstances.

- 42 -



--------------------------------------------------------------------------------



 



THIS AGREEMENT HAS BEEN SIGNED THIS 11th DAY OF JANUARY, 2008.

             
VIASAT, INC.
      LORAL SPACE & COMMUNICATIONS, INC.    
 
           
/s/ Keven K. Lippert
      /s/ Janet T. Yeung    
 
By: Keven K. Lippert
     
 
By: Janet T. Yeung    
Title: Vice President and General Counsel
      Title: Vice President and Assistant Secretary    

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
DEFINITIONS
In this Agreement the terms set forth hereinafter shall have the meanings
defined in this Article:
     “Action” means any action, suit or proceeding at law or in equity,
arbitration, inquiry, investigation or governmental, administrative, regulatory
or other proceeding by or before any governmental entity.
     “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
For purposes of the immediately preceding sentence, the term “control”
(including, with correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through
ownership of voting securities, by contract or otherwise.
     “Agreement” means this agreement (including the Schedules and Annexes
hereto), as the same may be amended, modified or supplemented from time to time
in accordance with its terms.
     “Confidentiality Agreement” means the confidentiality agreement entered
into by ViaSat and Loral on March 8, 2006 (as amended on April 27, 2007).
     “Effective Date” shall have the meaning set forth in Article 12 hereof.
     “End of Life” means the earlier of (i) the destruction, total loss or
constructive total loss of the Satellite,, and (ii) the date on which the actual
orbital maneuver life of the Satellite achieves its de-orbit threshold in
accordance with applicable law or prudent and customary industry practice.
     “Knowledge” means actual knowledge after reasonable inquiry and
investigation.

 



--------------------------------------------------------------------------------



 



     “Launch Agency” means the provider responsible for conducting the launch
services for the Satellite pursuant to the Launch Services Agreement.
     “Launch Services Agreement” or “LSA” means the contract entered into by
ViaSat with a Launch Agency, which contract provides for launch services for the
Satellite, as such contract may be amended from time to time in accordance with
its terms.
     “LIBOR” means the rate of interest per annum, at any relevant time, at
which thirty (30) day U.S. dollar deposits are offered at such time in the
London interbank market.
     “Orbital Slot” means the geostationary orbital slot located at 115ºW.L.
     “Party” and “Parties” refers to ViaSat and Loral, and their respective
permitted successors and assigns hereunder.
     “Person” means any individual, partnership, joint venture, trust,
corporation, limited liability entity, unincorporated organization or other
entity (including a governmental entity).
     “Satellite” means the SS/L satellite designated as ViaSat-1 and to be built
and delivered by SS/L to ViaSat pursuant to the Satellite Contract.
     “SS/L” shall have the meaning set forth in the preamble to this Agreement.
     “Subsidiary” of a specified Person means any corporation or other entity of
which securities or other ownership interests having ordinary voting power to
elect a majority of the Board of Directors or other Persons performing similar
functions are directly or indirectly owned by such Person.
     “Term” means the term of this Agreement, beginning as of the Effective Date
and terminating on the Satellite End of Life date or such other date as mutually
agreed by the Parties.
     “TT&C” means telemetry, tracking and command.

- 2 -